52 N.Y.2d 1034 (1981)
In the Matter of the Arbitration between Susquehanna Valley Teachers Association, Respondent, and Board of Education of the Susquehanna Valley Central School District, Appellant.
Court of Appeals of the State of New York.
Argued February 13, 1981.
Decided February 26, 1981.
Frank C. Shaw for appellant.
Charles O. Ingraham and Paul E. Klein for respondent.
Concur: Chief Judge COOKE and Judges GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER. Judge JASEN concurs on constraint of Matter of City School Dist. of City of Poughkeepsie (Poughkeepsie Public School Teachers Assn.) (35 N.Y.2d 599).
Order affirmed, with costs, for reasons stated in the opinion by Justice J. CLARENCE HERLIHY at the Appellate Division (75 AD2d 140).